Opinion issued March 12, 2020.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00757-CR
                           ———————————
                 JONAS REGINALD ROBINSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 86612-CR


                         MEMORANDUM OPINION

      Appellant, Jonas Reginald Robinson, entered into a plea bargain with the State

in which he agreed to plead guilty to the offense of theft with two previous

convictions in return for the State’s recommendation of an eleven-month sentence.

The trial court entered judgment in accordance with the plea bargain, sentencing
appellant on September 16, 2019 to eleven months’ incarceration in the State Jail

Division of the Texas Department of Criminal Justice. We dismiss.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal.1 See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because Robinson has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.


1
       The trial court’s certification also states that appellant waived the right of appeal.
       Appellant marked her initials beside waiver as well as the statement that she had no
       right to appeal because this was a plea-bargain case.
                                             2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3